DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   

This non-final office action is responsive to Applicants' application filed on 03/17/2020.  Claims 1-16 are presented for examination and are pending for the reasons indicated herein below. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11-16 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kondo (7268994)
[method by fig 1-3] comprising:  signaling [1a, drive signal] a current source control circuit [function of 10, col 3 lines 5-12] to close a contactor [contacts of 2]; signaling a delay circuit [11] to start a count down [i.e. predetermined time to change output of 11 to initiate T1 of fig 2, col 4 line 45 – col 5 line 5]; supplying a first current [Ir] to the contactor while the contactor is transitioning from open to closed in a pull-in mode of the contactor [see T1-T2 from OFF to ON, fig 2]; 
and supplying a second current [current after t1 of fig 2 after Vb initiation in fig 2] to the contactor after the contactor is closed to a hold mode [ON state after T3 of fig 2] of the contactor, 
wherein the second current is lower than the first current [current after t1 is lower than Ir in fig 2], and wherein supplying the second current is in response to the delay circuit completing the count down [second current happens after predetermined time is reached, col 4 line 45 – col 5 line 5].  

Regarding claim 12. Kondo teaches the method as recited in claim 11, wherein supplying the second current includes reversing current through a Zener diode [col 5 lines 35-45, 15a]. 
 	
Regarding claim 13. Kondo teaches the method as recited in claim 11, wherein supplying the first current and supplying the second current include using a linear regulator current source [see 16 can be a linear reg].
  
[see 16].  

Regarding claim 15. Kondo teaches the method as recited in claim 11, supplying the first current and supplying the second current is accomplished by a drive [17 drives 10] wherein the drive is a current source rather than an on/off switch to guarantee coil current.  

Regarding claim 16. Kondo teaches the method as recited in claim 15, wherein the drive commands a different current during pull-in than during the hold mode [output current to pull contacts, col 4 lines 15-33].



Allowable Subject Matter
Claims 1-10 are allowed.
Regarding claim 1. Kato teaches a system [fig 2] comprising: a contactor including a contact operatively [fig. 2] connected to a coil [L] for actuating the contactor to open and close a circuit; a pass element [1] including a source, a drain, and a gate, wherein the drain is electrically connected to the coil, wherein the coil is in series between the pass element and ground [i.e. ground and lower terminal of 1]; a voltage source [E] connected to the source of the pass element to pass current into the coil when the pass element is in a pass state.



Examiner Note
The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thienvu V. Tran, can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/BRYAN R PEREZ/Examiner, Art Unit 2839